The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                            March 18, 2014

                                          No. 04-12-00739-CR

                                  Jose Guadalupe MARTINEZ,
                                           Appellant

                                                  v.

                                      The STATE of Texas,
                                            Appellee

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2010-1132-DR
                        Honorable Camile G. Dubose, Judge Presiding

                                            ORDER
Sitting: Catherine Stone, Chief Justice
         Karen Angelini, Justice
         Luz Elena D. Chapa, Justice


        We abated this appeal on February 12, 2014 for the trial court to make written findings of
fact to be filed in a supplemental clerk’s record. The trial court and district clerk have filed a
motion requesting an extension of time to comply with our order.

       We grant the motions and order the findings of fact be filed in a supplemental clerk’s
record by April 14, 2014.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court